—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
*636In this CPLR article 78 proceeding petitioner, a prison inmate, challenges the determination finding him guilty of violating the correction facility’s correspondence procedures. Contrary to petitioner’s contention, we conclude that the misbehavior report adequately apprised him of the charge against him. In reviewing the description of the events that led to the charge, it is clear that the correction officer who prepared the report inadvertently stated that the money order addressed to petitioner was received on February 16, 1995, rather than February 16, 1996 (see, e.g., Matter of McDowell v Coughlin, 222 AD2d 915, 916). Notwithstanding petitioner’s contention that there was no authorization to open his outgoing mail, we note that the envelope was addressed to an individual known to the correctional facility to be on parole (see, 7 NYCRR 720.3 [b] [2]). This evidence, together with the misbehavior report and petitioner’s testimony, provided substantial evidence to support the determination of guilt. Petitioner’s remaining contentions, including his claim of Hearing Officer bias, have been examined and found to be without merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.